DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 12/31/18.  Examiner acknowledged that claims 1-20 are pending.
The information disclosure statement (IDS) submitted on 12/21/18, 05/14/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “antenna array coupled to the one or more electrically conductive lines; wherein the antenna array is isolated from the conductive lines.”  It is not clear what applicant is trying to claim here.  If the antenna is “isolated” from the conductive lines then the antenna is not couple to the lines.  The antenna array 112 isolated from the one or more electrically conductive lines 108 may refer to the antenna array 112 electrically isolated from the one or more electrically conductive lines 108.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing (US 2016/0020165).
Regarding Claim 1, Kamgaing teaches a semiconductor package (Fig. 1: 100; Fig. 3: 300) comprising: a semiconductor chip (Fig. 1: 102: Fig. 3: 102); a first mold compound layer (Fig. 1: 108; [0023] “underfill material 108 may be composed of an electrically insulative material and may encapsulate at least a portion of the die 102 and/or die-level interconnect structures 106, as can be seen. In some embodiments, the underfill material 108 is in direct contact with the die-level interconnect structures 106”) at least partially covering the semiconductor chip; a redistribution layer (Fig. 3: lower 224, 228, 230; [0034] “polymer derivative”) over the first mold compound layer, the redistribution layer comprising one or more electrically conductive lines (Fig. 3: M3, M4) in electrical connection with the semiconductor chip; a second mold compound layer (Fig. 3: upper 224; [0034] “polymer derivative”) over the redistribution layer; and an antenna array (Fig. 3: 234) over the second mold compound layer, the antenna array configured to Fig. 3: lower 234 connected to 236/238; [0045] “lines 234 in M1 include first capacitive element and lines 234 in M2 include a second capacitive element” such that 234 couple to conductive lines capacitively) to the one or more electrically conductive lines; wherein the antenna array is isolated (Fig. 3: top 234 is isolated from the conductive lines) from the one or more electrically conductive lines; 
Kamgaing does not explicitly teach in Fig. 3 the semiconductor chip is configured to transmit one or more first electrical signals to the one or more conductive lines so that the antenna array emit one or more first wireless signals in response to the one or more first electrical signals; and wherein the semiconductor chip is further configured to receive one or more second electrical signals from the one or more first conductive lines in response to the antenna array receiving one or more second wireless signals.  However, [0028] teaches “the package assembly 121 may be configured to route electrical signals between the die 102 and components for wireless communication that are integrated within the package assembly”; [0040] “multi-layer package assembly 200 may include one or more electrically conductive features configured to facilitate wireless communication and/or to route electrical signals”; [0088] “communication chip 906 may enable wireless communications for the transfer of data to and from the computing device 900.” It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Kamgaing in order to emit wireless signals based on transmitted/received electrical signals since this enable the device to emit signals such as WiGig, Wi-Fi, BWA, 3-5G, etc. for wireless communication [0088].  Therefore, the subject matter claimed would have been obvious in view of Kamgaing.

Regarding Claim 10, Kamgaing teaches the semiconductor package according to claim 1, wherein the coupling between the one or more conductive lines and the antenna array is inductive coupling or capacitive coupling ([0044] “A multi-layer antenna may include a capacitively coupled antenna in some embodiments”).

Regarding Claim 11, Kamgaing teaches the semiconductor package according to claim 1, wherein the redistribution layer (Fig. 3: lower 224, 228, 230; [0034] “polymer derivative”) further comprises one or more dielectric layers ([0034] “the first layer 224 may be composed of a core-like material having low loss dielectric properties”) at least partially covering the one or more electrically conductive lines.

Regarding Claim 12, Kamgaing teaches the semiconductor package according to claim 1, wherein the redistribution layer (Fig. 3: lower 224, 228, 230; [0034] “polymer derivative”) comprises a plurality of further electrically conductive lines (Fig. 3: 236).

Regarding Claim 15, Kamgaing teaches the semiconductor package according to claim 12, further comprising: wherein the redistribution layer (Fig. 3: lower 224, 228, 230; [0034] “polymer derivative”) comprises one or more ground plates (Fig. 3: M3; [0046] “metal layer M3 may be configured to provide a radio frequency (RF) ground plane”) in electrical connection with one or more of the plurality of further electrically conductive lines.

Regarding Claim 19, Kamgaing teaches the semiconductor package according to claim 1, wherein a thickness of the second mold compound layer is more than 50 pm ([0038] “the first layer 224 of the reinforced portion D3 may have a thickness of about 50 microns”).

Regarding Cliam 20, A method of forming a semiconductor package (Fig. 1: 100; Fig. 3: 300), the method comprising: providing a semiconductor chip (Fig. 1: 102: Fig. 3: 102); forming a first mold compound layer (Fig. 1: 108; [0023] “underfill material 108 may be composed of an electrically insulative material and may encapsulate at least a portion of the die 102 and/or die-level interconnect structures 106, as can be seen. In some embodiments, the underfill material 108 is in direct contact with the die-level interconnect structures 106”) at least partially covering the semiconductor chip; forming a redistribution layer (Fig. 3: lower 224, 228, 230; [0034] “polymer derivative”) over the first mold compound layer, the redistribution layer comprising one or more electrically conductive lines (Fig. 3: M3, M4) in electrical connection with the semiconductor chip; forming a second mold compound layer (Fig. 3: upper 224; [0034] “polymer derivative”) over the redistribution layer; and forming an antenna array (Fig. 3: 234) over the second mold compound layer, the antenna array configured to be coupled (Fig. 3: lower 234 connected to 236/238; [0045] “lines 234 in M1 include first capacitive element and lines 234 in M2 include a second capacitive element” such that 234 couple to conductive lines capacitively) to the one or more electrically conductive lines; wherein the antenna array is isolated (Fig. 3: top 234 is isolated from the conductive lines) from the one or more electrically conductive lines. 
Kamgaing does not explicitly teach in Fig. 3 the semiconductor chip is configured to transmit one or more first electrical signals to the one or more conductive lines so that the antenna array emit one or more first wireless signals in response to the one or more first electrical signals; and wherein the semiconductor chip is further configured to receive one or more second electrical signals from the one or more first conductive lines in response to the antenna array receiving one or more second wireless signals.  However, [0028] teaches “the package assembly 121 may be configured to route electrical signals between the die 102 and components for wireless communication that are integrated within the package assembly”; [0040] “multi-layer package assembly 200 may include one or more electrically conductive features configured to facilitate wireless communication and/or to route electrical signals”; [0088] “communication chip 906 may enable wireless communications for the transfer of data to and from the computing device 900.” It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Kamgaing in order to emit wireless signals based on transmitted/received .

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing as applied to claim 1 in view of machine translation of Smeys (TW 201034133).
Regarding Claim 2, Kamgaing teaches the semiconductor package according to claim 1 except a thermal cooling structure in thermal contact with the semiconductor chip.
Smeys is in the field of IC modules (abstract) and teaches a thermal cooling structure (Fig. 3J: 104) in thermal contact with the semiconductor chip (Fig. 3J: 114a).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Kamgaing with a cooling structure as taught by Smeys in order to provide heat dissipation for the chip since the chip and package are subject to temperature cycling and expansion of package which induce stress onto the IC (p.14).

Regarding Claim 3, the combination of Kamgaing and Smeys teach the semiconductor package according to claim 2, wherein the semiconductor chip (Smeys Fig. 3J: 114a) comprises one or more die electrical contacts (Smeys Fig. 3J: 313) on a first planar surface (Smeys Fig. 3J: top face of 114a) of the semiconductor chip; wherein the one or more electrically conductive lines (Smeys Fig. 3J: 316) are in contact with the one or more die electrical contacts; and wherein the thermal cooling structure (Smeys Fig. 3J: 104) is in contact with a second planar surface (Smeys Fig. 3J: lower face of 114a) of the semiconductor chip opposite the first planar surface.

Regarding Claim 4, the combination of Kamgaing and Smeys teach the semiconductor package according to claim 2, wherein the thermal cooling structure comprises a plurality of contact fins (Smeys [p.5] “If desired, the integrated circuit 114 can be placed directly over the heat sink layer as shown by integrated circuit 114(a). Alternatively, a thermal path (not shown) may be used to improve the thermal path between the buried integrated circuit and the heat sink, as shown by integrated circuit 114(b). In some embodiments, the heat sink or heat sink layer may be exposed on the top or bottom surface of the package. In other embodiments, a substrate or other layer may cover the heat sink. Or the fin layer '俾 such fins act as a heat dispersing plate. The fins 104 may be made of a variety of suitable conductor materials (e.g., copper) and may be constructed in the same manner as the interconnect layers”) in contact with the semiconductor chip.

Regarding Claim 5, the combination of Kamgaing and Smeys teach the semiconductor package according to claim 4, wherein the thermal cooling structure further comprises a plurality of convection fins (Smeys [p.9] “Multiple fins may also be placed on the top surface, bottom surface, side surfaces, and/or almost any exterior surface of the package”; it’s obvious and well known in the art the additional fins outside the package will function as convection fins to dissipate heat) in thermal contact with the plurality of the contact fins.
Allowable Subject Matter
Claims 6-9, 13-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844